Citation Nr: 0323840	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  00-15 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for fatigue, joint pain, 
warts, disability caused by sunburn, low back disability, 
right knee disability, left knee disability, right ankle 
disability, left ankle disability, and disability caused by a 
tick bite.



REPRESENTATION

Appellant represented by:	The American Legion




REMAND

The veteran served on active duty from November 1989 to 
November 1993.  He also served as a member of a reserve 
component, which service included a period of active duty for 
training from October 1988 to January 1989, and other reserve 
service from November 1993 to June 1997.

The veteran's appeal arises from October 1996 and March 2000 
rating decisions by the RO.  When he filed his first 
substantive appeal in November 1997, the veteran indicated 
that he desired a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the RO.  Thereafter, 
when he filed a July 2000 substantive appeal, the veteran did 
not affirmatively withdraw his hearing request, or otherwise 
indicate that he had changed his mind about his desire for a 
hearing before the Board.  Consequently, the Board contacted 
the veteran in August 2003 to ascertain whether he still 
desired a hearing.  The veteran's response was received in 
September 2003.  He reiterated his request for a hearing 
before a member of the Board sitting at the RO.

Because the Board may not proceed until the veteran is 
afforded the opportunity for the hearing he requested, see 
38 U.S.C.A. § 7107(b) (West 2002), the case must be REMANDED 
to the RO for the following action:

Arrangements should be made for the 
veteran to appear at a hearing at the RO 
before a traveling member of the Board.  

After giving the veteran an opportunity to appear at a 
hearing before a member of the Board, the RO should return 
the claims folder to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

